[DO NOT PUBLISH]

           IN THE UNITED STATES COURT OF APPEALS

                    FOR THE ELEVENTH CIRCUIT
                     ________________________                FILED
                                                    U.S. COURT OF APPEALS
                            No. 11-15580              ELEVENTH CIRCUIT
                                                          MAY 25, 2012
                        Non-Argument Calendar
                                                           JOHN LEY
                      ________________________
                                                            CLERK

                   D.C. Docket No. 1:08-cv-03842-JOF

DOWNTOWN SPORTS, INC.,

                                            Plaintiff-Counter Defendant-
                                            Appellant,

METROTAINMENT CAFES, INC.,

                                            Plaintiff-Appellant,

JEFFREY LANDAU,
AMY LANDAU,

                                            Counter Defendants-Appellants,

                                versus

LEGACY AH, LLC,
DAVID D. MARVIN,

                                            Defendants-Counter Claimants-
                                            Appellees.
                            ________________________

                    Appeal from the United States District Court
                       for the Northern District of Georgia
                          ________________________
                                  (May 25, 2012)

Before BARKETT, PRYOR and COX, Circuit Judges.

PER CURIAM:

      The district court granted Legacy AH, LLC’s motion for summary judgment

on its Counterclaim against Downtown Sports, Inc., Jeffrey Landau, and Amy

Landau (“Counterclaim Defendants”).          The Counterclaim Defendants appeal,

presenting a single issue; they contend that the district court’s summary judgment

order “erroneously interpreted Georgia state case law, particularly Savannah Yacht

Corp. v. Thunderbolt Marine, Inc., 297 Ga. App. 104, 676 S.E. 2d 728 (2009).”

(Appellants’ Br. at 9.)

      We have carefully considered the arguments of the parties and conclude that

the Counterclaim Defendants’ arguments were properly rejected by the district court

for the reasons explained in the court’s well-reasoned opinion. (See Opinion &

Order, Dkt.134 at 26-45.)

      AFFIRMED.




                                         2